DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Posselius et al. (US Patent No. 6,001,641).

In regard to claim 1, Posselius et al. is directed to a rotary composter (10) [Fig. 2] [Column 2, lines 60-67] comprising:
a rotatable composting drum (e.g. rotatably supported cylindrical drum-like vessel 11) [Column 3, lines 63-64];
a motor (25) for rotating the drum [Column 4, lines 25-33];
an aeration system (e.g. air infeed mechanism 50) for supplying air to the drum [Column 5, lines 44-46]; and

    PNG
    media_image1.png
    386
    747
    media_image1.png
    Greyscale
operation of the composter can be controlled by a microprocessor (e.g. computerized controller) in response to the sensing of a given set of parameters related to the composter’s operation [Column 2, lines 14-17], wherein the rotational speed and the rate of air inflow of the rotary composter can be controlled automatically by the microprocessor [Column 2, lines 15-50], wherein the drive mechanism has a start-up where the composting procedure is turned on (e.g. open-loop controller) [Column 7, lines 17-25].






	In regard to claim 2, Posselius et al. disclose the rotary composter of claim 1 further comprising a drive roller having a drum-locating boss (e.g. drive rollers 22 engaged with each of the traction bands 12 to effect rotation of the vessel 11) [Fig. 5] [Column 4, lines 19-30].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Posselius et al. (US Patent No. 6,001,641) as applied to claim 1 above, and further in view of Masin (CS 273967 B1).

	In regard to claim 3, Posselius et al. disclose the rotary composter of claim 1. The reference does not explicitly disclose the composter further comprising a movable gantry.

	Masin is directed to recycle plants for the transformation of waste into compost [Abstract]. For the purpose of loosening and aerating the composted mass, devices are often used which consist of a gantry bridge running in the longitudinal direction above the composting pool [Page 1, 4th Paragraph]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a movable gantry in the rotary composter apparatus of Posselius. One of ordinary skill in the art would have been motivated to do so to allow workers to loosen and aerate the composting mas along the longitudinal axis of the composter. Aeration is necessary to provide the compost microbes with the oxygen necessary to convert the organic matter into compost.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Posselius et al. (US Patent No. 6,001,641) in view of Pansa (WO 2017/130084 A1).

In regard to claim 4, Posselius et al. is directed to a rotary composter (10) [Fig. 2] [Column 2, lines 60-67] comprising:
a rotatable composting drum (e.g. rotatably supported cylindrical drum-like vessel 11) [Column 3, lines 63-64];
a motor (25) for rotating the drum [Column 4, lines 25-33];
an aeration system (e.g. air infeed mechanism 50) for supplying air to the drum [Column 5, lines 44-46];
a gas sensor (68, 69) (e.g. the functional claim language “for sensing an amount of nitrogen gas” is not limited to a specific structure and covers all devices that are capable of performing the recited function/capable of sensing an amount of nitrogen gas in the drum) [Column 7, lines 50-57], wherein the claimed wireless transmitter is an obvious improvement over the Posselius’ conventional wired transmitters; and
a closed loop computerized controller, wherein operation of the composter can be controlled by a microprocessor (e.g. computerized controller) in response to the sensing of a given set of parameters related to the composter’s operation [Column 2, lines 14-17], wherein the rotational speed and the rate of air inflow of the rotary composter can be controlled automatically by the microprocessor [Column 2, lines 15-50].

The rotary composter disclosed by Posselius does not include a load cell for measuring a mass inside the drum. 

Pansa is directed to a computerized composting machine [Abstract]. The composter comprises a load cell (C) for measuring a mass inside the composting compartment [Page 9, line 15].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a load cell in communication with the computerized controller in the apparatus of Posselius. One of ordinary skill in the art would have been motivated to do so to calculate the required quantity of bulking agent to be introduced into the composter based on the weight of the waste detected by the load cell [Page 9, lines 15-19]. Automatic calculation of bulking agent is important because the bulking agent controls the degree of moisture in the composting chamber for a balanced ratio of carbon and nitrogen, generated by the organic waste [Page 2, lines 13-17].

	In regard to claim 5, Posselius et al. disclose the rotary composter of claim 1 further comprising a drive roller having a drum-locating boss (e.g. drive rollers 22 engaged with each of the traction bands 12 to effect rotation of the vessel 11) [Fig. 5] [Column 4, lines 19-30].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Posselius et al. (US Patent No. 6,001,641) in view of Pansa (WO 2017/130084 A1) and further in view of Masin (CS 273967 B1).

	In regard to claim 6, Posselius et al. does not explicitly disclose the composter further comprising a movable gantry.

	Masin is directed to recycle plants for the transformation of waste into compost [Abstract]. For the purpose of loosening and aerating the composted mass, devices are often used which consist of a gantry bridge running in the longitudinal direction above the composting pool [Page 1, 4th Paragraph]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a movable gantry in the rotary composter apparatus of Posselius. One of ordinary skill in the art would have been motivated to do so to allow workers to loosen and aerate the composting mas along the longitudinal axis of the composter. Aeration is necessary to provide the compost microbes with the oxygen necessary to convert the organic matter into compost.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (JP 2003275728 A) in view of Posselius et al. (US Patent No. 6,001,641).

In regard to claim 7, Kawahara et al. disclose a method of composting using a composter [Paragraph 0014], the method comprising:
inserting animal carcasses (e.g. pork, whole bone fish) into a composting drum (e.g. internal volume 60 liter drum) of the composter [Paragraph 0014];
weighing and recording the mass (e.g. animal growth data) of the animal carcasses, and observing the shape (e.g. outer shape) [Paragraph 0014];
stirring the composting drum at a speed of 3 rpm, using a motor (e.g. electric stirring) [Paragraph 0014];
supplying air to the drum using an aeration system (e.g. air supply is at 0.3 cubic meters/minute);
controlling the motor and the aeration system (e.g. setting to stirring speed and air supply flow) [Paragraph 0014]; and 
while Kawahara does not explicitly disclose storing animal growth data in a memory of a computerized controller and using the computerized controller based on the animal growth data stored in the memory, Kawahara does perform an animal carcass weight measurement step (e.g. animal growth data) and controlling the composter at set parameters. The claim limitation requiring use of the computerized controller broadly recites an automatic or mechanical means to replace the manual activity undertaken in the Kawahara process to accomplish the same result. Therefore this limitation is not sufficient to distinguish over the prior art.

Kawahara discloses a “commercially available electric stirring type composter”. The reference does not explicitly disclose a rotary composter.

Posselius et al. is directed to a rotary composter (10) [Fig. 2] [Column 2, lines 60-67] comprising a rotatable composting drum (e.g. rotatably supported cylindrical drum-like vessel 11) [Column 3, lines 63-64].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a rotary composter as described by Posselius because “[r]otary composters are well known in the art […]. The process achieves an accelerated biological degradation of the waste material to create compost therefrom. One of ordinary skill in the art would have been motivated to do so because “[w]hile any biodegradable material can be digested within the rotary composter, farm wastes […] are of particular interests because of the desire to fix the nitrogen within the material to prevent stream pollution when the composted waste is spread onto the ground.” [Column 1, lines 18-27].

In regard to claim 8, Kawahara discloses a step of weighing the animal carcass (e.g. animal growth data) and controlling the composter (e.g. aeration flow rate, rotation speed) at these set parameters.  [Paragraph 0014].
Posselius does not explicitly disclose measuring a concentration of nitrogen gas inside the drum; measuring a mass of the carcasses within the drum; and further controlling one or both of the motor and the aeration system using the computerized controller based on the concentration of nitrogen gas and the mass of the carcasses within the drum.

Posselius discloses a gas sensor (68, 69) for measuring the concentration of ammoniacal nitrogen inside the drum. Data lines transmit information from the sensors to the microprocessor (75) [Column 7, lines 50-57]. In the event that operational changes are necessary, the microprocessor can effect the changes in speed of rotation of the vessel and the rate of air through the vessel either manually or automatically [Column 2, lines 47-51].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform monitoring of key parameters such as weight and gaseous concentration as described by Posselius to provide an indication of adjustments that should be made to the volume of air flow through the vessel or the rotation speed thereof [Column 1, lines 53-64]. One of ordinary skill in the art would have been motivated to utilize a computerized control system for automating the operation of Kawahara’s composter equipment.

In regard to claim 9, Kawahara et al. disclose a method of composting using a composter [Paragraph 0014], the method comprising:
inserting animal carcasses (e.g. pork, whole bone fish) into a composting drum (e.g. internal volume 60 liter drum) of composter [Paragraph 0014];
stirring the composting drum at a speed of 3 rpm, using a motor (e.g. electric stirring) [Paragraph 0014];
supplying air to the drum using an aeration system (e.g. air supply is at 0.3 cubic meters/minute);
weighing and recording the mass of the animal carcasses [Paragraph 0014];
controlling the motor and the aeration system (e.g. setting to stirring speed and air supply flow) [Paragraph 0014].

Kawahara discloses a “commercially available electric stirring type composter”. The reference does not explicitly disclose a rotary composter.

Posselius et al. is directed to a rotary composter (10) [Fig. 2] [Column 2, lines 60-67] comprising a rotatable composting drum (e.g. rotatably supported cylindrical drum-like vessel 11) [Column 3, lines 63-64].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a rotary composter as described by Posselius because “[r]otary composters are well known in the art […]. The process achieves an accelerated biological degradation of the waste material to create compost therefrom. One of ordinary skill in the art would have been motivated to do so because “[w]hile any biodegradable material can be digested within the rotary composter, farm wastes […] are of particular interests because of the desire to fix the nitrogen within the material to prevent stream pollution when the composted waste is spread onto the ground.” [Column 1, lines 18-27].

Kawahara does not explicitly disclose measuring a concentration of nitrogen gas inside the drum; measuring a mass of the carcasses within the drum; and further controlling one or both of the motor and the aeration system using the computerized controller based on the concentration of nitrogen gas and the mass of the carcasses within the drum.

Posselius discloses a gas sensor (68, 69) for measuring the concentration of ammoniacal nitrogen inside the drum. Data lines transmit information from the sensors to the microprocessor (75) [Column 7, lines 50-57]. In the event that operational changes are necessary, the microprocessor can effect the changes in speed of rotation of the vessel and the rate of air through the vessel either manually or automatically [Column 2, lines 47-51].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform monitoring of key parameters such as weight and gaseous concentration as described by Posselius to provide an indication of adjustments that should be made to the volume of air flow through the vessel or the rotation speed thereof [Column 1, lines 53-64]. One of ordinary skill in the art would have been motivated to utilize a computerized control system for automating the operation of Kawahara’s composter equipment.

In regard to claim 10, the claimed wireless transmitter is an obvious improvement over the Posselius’ conventional wired transmitters and does not form a patentable distinction over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        June 14, 2022